Per Curiam.

This action is brought to recover damages for personal injuries occasioned to the plaintiff by the fall of a dumbwaiter.
The appellant claims a reversal of the judgment on the ground that the verdict rendered by the jury is against the weight of evidence.
It is a close case, and the jury having determined in favor of the plaintiff after a fair submission of the question to the jury, we think we are not warranted, under the evidence, to disturb the verdict.
Judgment and order appealed from affirmed, with costs.
Present: McCarthy and S'chttohman, JJ.
Judgment and order affirmed, with costs.